Filed 10/17/22 In re F.D. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




    In re F.D., a Person Coming Under the Juvenile Court                                       C095368
    Law.

    SAN JOAQUIN COUNTY HUMAN SERVICES                                                  (Super. Ct. No.
    AGENCY,                                                                         STKJVDP20190000457)

                    Plaintiff and Respondent,

            v.

    C.F. et al.,

                    Defendants and Appellants.



          Mother C.F. and father J.D., parents of the minor, appeal from the juvenile court’s
order terminating parental rights and freeing the minor for adoption. (Welf. & Inst. Code,
§§ 366.26, 395.)1 Parents contend the juvenile court erred by denying their request for a




1    Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
bonding study, finding the beneficial parental relationship exception to adoption did not
apply, and failing to comply with the inquiry and notice provisions of the Indian Child
Welfare Act (25 U.S.C. § 1900 et seq.) (ICWA). Mother also contends the court erred in
finding the San Joaquin County Human Services Agency (Agency) provided her with
reasonable services. Finding none of the claims have merit, we will affirm the juvenile
court’s orders.
                                   I. BACKGROUND
       The three-year-old minor was detained on November 14, 2019, after mother, who
had a history of untreated mental health issues, attacked father while the minor slept in
another room, resulting in her arrest for violation of an active restraining order and
domestic violence.
       The social worker reported there had been nine prior Child Protective Services
referrals for the family, most recently a July 2019 referral involving mother’s arrest for
infliction of corporal injury to a spouse/cohabitant and threatening crime with intent to
terrorize, and an October 2019 referral involving mother’s arrest for willful cruelty to a
child and domestic violence. Both incidents occurred despite an active restraining order
against mother. Following mother’s July 2019 arrest, parents agreed to accept services,
obtain a developmental assessment for the minor, and obtain training on hygiene and
bathing issues, and mother agreed to receive mental health counseling and remain
medication compliant. Parents reportedly failed to follow through with services,
appointments, or counseling.
       Mother was diagnosed with schizophrenia and has suffered from mental health
issues since the age of 12 or 13. She has been in and out of mental health facilities and
has repeatedly gone on and off her medication. Father, who suffers from a brain injury
and other developmental delays, confirmed he had two loaded firearms under his bed and
a third firearm in the room—all accessible to the minor. Father was unable to
demonstrate he understood the severity of mother’s mental health issues or the potential

                                              2
danger she could pose if she returned home. He also admitted he would allow mother
back into the home and would not prevent mother from having contact with the minor.
       The Agency filed a dependency petition alleging failure to protect and no
provision for support (§ 300, subds. (b)(1) and (g)). The juvenile court ordered the minor
detained, with supervised visitation for parents. At the jurisdiction hearing on January 9,
2020, the court sustained the petition as amended and granted the Agency discretion to
arrange separate supervised visits for each parent.
       The February 2020 disposition report stated father had little understanding of the
problems causing the Agency to become involved with the family. He downplayed the
recent domestic violence incidents, claimed mother was “100% safe” and he was
protective. He was unaware of how often mother was noncompliant with her medication.
Father failed to understand how keeping a loaded firearm in the home where the minor
had access posed a risk of harm to the minor. He also struggled to understand that the
court was not only looking for him to engage in services but also to demonstrate
behavioral changes as a result of those services. It was also noted that, prior to the
restraining order being lifted, father repeatedly allowed mother to violate the order by
staying in the home and interacting with the minor.
       The minor was placed with the paternal grandmother and the paternal uncle. The
caretakers reported the minor had “ ‘uncontrollable temper tantrums’ ” and “ ‘major
anger issues that seem[ed] to stem from rage.’ ” The minor tended to exhibit those
behaviors following visits with parents. While parents’ visits were still separate, the
caretakers reported inappropriate dialogue between parents and the minor during a video
visit. Joint visits with both parents resumed briefly, until the parents engaged in a verbal
altercation which required the minor to be removed from the visitation room and visits
were once again separated.
       The parents also had separate child family team (CFT) meetings. In mother’s CFT
meeting, following a discussion of mother’s untreated mental health issues and concerns

                                              3
regarding the potential for her to have a psychotic episode while caring for the minor,
mother agreed to participate in individual counseling, couples counseling, and parenting
classes and to remain compliant with her medication. She actively participated in
parenting classes and individual counseling. In father’s CFT meeting, father agreed to
participate in parenting classes, individual counseling, and couples’ counseling and to
educate himself on gun safety. He reportedly participated in parenting classes and
individual counseling. Thereafter, the court ordered reunification services for parents and
continued out-of-home placement for the minor. The court authorized psychological
evaluations for both parents and granted the Agency discretion to increase visits with the
minor and set joint visits.
       According to the August 2020 status review report, while both parents were
participating in or had completed portions of their case plan and the criminal protective
order against mother had been lifted, they continued to minimize the domestic violence
incidents and demonstrated a lack of understanding of the severity of mother’s mental
health issues.
       Mother’s psychological evaluation was completed by Sidney Nelson, Ph.D., who
reported that mother lacked insight into her psychotic disorder and her need for
medication, and she did not seem to understand how her psychotic episodes could place
the minor at risk of harm. Dr. Nelson stated it was “a reasonable probability” that mother
would discontinue her medication once the Agency and the juvenile court were no longer
involved. Dr. Nelson reported that mother minimized the incidents of domestic violence
and, while mother was actively involved in her case plan services, her treatment
amenability was “poor,” and her ability to make meaningful and sustainable progress was
likely to be “quite marginal.” Dr. Nelson recommended mother be referred to domestic
violence counseling and stated she would need to be closely monitored by a psychiatrist
regarding her antipsychotic medication compliance.



                                             4
       Father’s psychological evaluation was completed by Dr. Gary Cavanaugh, who
diagnosed father with attention deficit hyperactive disorder (ADHD), learning
disabilities, neurocognitive disorder, an unspecified personality disorder, and a history of
alcohol use disorder. Dr. Cavanaugh noted that, although father truly cared for the minor,
he had a codependent relationship with mother and had poor judgment. Dr. Cavanaugh
was not certain that parenting classes and counseling were enough to make up for father’s
impairments. There were concerns regarding father’s delay in intervening when mother
was having psychotic episodes, as well as father’s decision to keep a loaded firearm
under the bed and accessible to the minor. Dr. Cavanaugh concluded as follows: “I must
be honest [in] saying that I cannot think of any additional resources that the father could
undergo that would improve his ability to complete a unification plan.”
       In January 2021, the court continued the minor’s out-of-home placement and
ordered the Agency to increase parents’ visitation with the minor.
       In March 2021, during a home visit, the social worker learned mother was not
taking her medication, which caused her to yell at father and make suicidal threats.
When father attempted to take mother to the hospital, mother jumped out of the car and
ran into traffic screaming “rude things” about father. Law enforcement eventually took
mother in on a psychiatric hold. Thereafter, mother stabilized on new medication.
       In May 2021, the Agency reported that both parents completed parenting classes
and individual counseling, but the Agency recommended mother be referred to group
domestic violence counseling. Both parents were compliant with their other case plan
services. The Agency concluded that, although parents had participated in and completed
their case plan services, the events of the past three months made it clear that parents had
not benefited enough from services to meet the case plan objectives and provide a safe
home for the minor free of neglect and abuse. Due to the statutory timelines, the Agency
recommended the court terminate parents’ reunification services.



                                             5
       At the July 12, 2021, review hearing, mother testified she completed her case plan
services but for domestic violence counseling which was in progress. She was seeing a
psychiatrist monthly and she maintained regular visitation with the minor. Mother
testified she had been taking her medication regularly and had become more stable but
for an incident in March 2021 when she experienced issues with a new medication. The
March 2021 incident taught her that schizophrenia is a very serious disease, and she
needed more appointments with the psychiatrist at the National Alliance of Mental Health
Institute.
       On cross-examination, mother stated she had been dealing with schizophrenia
since 2012 and had always taken her medication, and she denied any inconsistency in her
medication regimen during the dependency case. Father helped her maintain her
medication compliance by buying her a pill box that showed the days of the week.
Mother changed the medications she took for schizophrenia numerous times prior to and
during the course of the case and she did not realize when she was having psychotic
episodes until her family pointed it out to her. She denied making suicidal statements
during the March 2021 episode, and she denied being noncompliant with her medications
that day. She did not recall telling Dr. Nelson that she did not need to be on medication,
nor did she recall the specifics of several of her prior incidents of physical aggression.
       The court found parents had received 20 months of reasonable reunification
services from the Agency. It found that, while parents completed most of their case plan
services, significant issues remained regarding mother’s mental health issues and father’s
significant cognitive delays such that return of the minor would create a substantial risk
of detriment to the minor. The court also found there was not a substantial probability
the minor would be returned to parents within the statutory period , terminated
reunification services to parents, and set the matter for a section 366.26 hearing.
       The November 2021 report stated parents were having weekly supervised visits
with the minor in the caretaker’s home, and weekly supervised teaching/coaching visits

                                              6
with the minor by video. The caretakers reported the visits were pleasant and beneficial
for the minor. The minor was doing well in his placement with the paternal grandmother
and paternal uncle, approved resource family caretakers with whom he was attached. He
was making progress in his developmental skills and showing significant progress in his
communication and socialization skills. The minor’s therapist reported the minor had
met all of his treatment goals, noting that “stability and consistency has contributed to his
increased ability to regulate his emotions and have a better frustration tolerance.” The
Agency noted parents had participated in and completed their case plan services but had
not benefited enough from those services to meet the case plan objectives or provide a
safe and nurturing environment for the minor. The caretakers were meeting the minor’s
needs and were ready to proceed with adoption. The Agency recommended the court
terminate parental rights and free the minor for adoption.
       On November 29, 2021, two weeks before the contested section 366.26 hearing
date, mother requested a bonding study, asserting it would be detrimental to terminate the
existing bond between her and the minor without an assessment by an expert to determine
if termination of parental rights was in the minor’s best interest. The Agency objected to
the request, arguing the minor had been out of the parents’ care for nearly half his life and
had made significant progress due to the stability and consistency of being with his
caregivers.
       The court heard mother’s request for a bonding study on December 14, 2021.
Mother argued a bonding study was appropriate due to the minor’s age, the fact that
parents had consistent visits with the minor throughout the case, and the fact that the
minor reportedly enjoyed interacting with parents. The minor’s counsel argued , and the
Agency concurred, that mother’s request was untimely, would cause undue delay, and
would provide little information not already available from the visitation notes. The
Agency further argued that mother’s request was insufficient to meet a prima facie
showing that a bonding study would be probative, providing no basis for the request other

                                              7
than the incidental benefit derived by the minor via his relationship with his parents. The
court denied mother’s request, noting it was made on “the eve of the trial” and would
create undue delay.
       Oral argument pertaining to the contested section 366.26 hearing immediately
followed. Both parents argued their bond with the minor was strong enough to fall within
the beneficial parental relationship exception to adoption. The court noted parents
provided “no testimony, no evidence” to support the beneficial parental relationship
exception and found neither it nor any other exception applied. The court terminated
parental rights and freed the minor for adoption.
                                    II. DISCUSSION
A.     Reasonable Services Finding
       Mother contends the juvenile court abused its discretion when it found the Agency
provided her with reasonable services. She claims the Agency failed to provide her with
counseling necessary to give her greater insight into the dangers of her mental illness or
to provide her assistance in getting more frequent appointments with her psychiatric
service providers. The claim lacks merit.
       Although mother failed to address the appealability of this contention in this
appeal, we note that mother made this contention in a petition for extraordinary writ,
taken from the July 21, 2021 review hearing, which was denied summarily on the merits.
(Joyce G. v. Superior Court (1995) 38 Cal.App.4th 1501; Cal. Rules of Court, rule
8.452.) We take judicial notice of the court file in that proceeding—case No. C094449.
(Evid. Code, § 452, subds. (c), (d).) While mother may re-raise the issue she raised in her
petition for extraordinary writ, she “is limited to the same issue on the same record
(§ 366.26, subd. (l)(1)(B)) and thus is destined on appeal to receive the same result.”
(Joyce G., supra, at p. 1514.)
       When the juvenile court orders reunification services, the child welfare agency
must tailor those services to the needs of the family and design them to alleviate the

                                             8
circumstances that gave rise to the child becoming a dependent of the court. (In re
Taylor J. (2014) 223 Cal.App.4th 1446, 1451.) The child welfare agency “must make a
good faith effort to develop and implement a family reunification
plan. [Citation.] ‘[T]he record should show that the supervising agency identified the
problems leading to the loss of custody, offered services designed to remedy those
problems, maintained reasonable contact with the parents during the course of the service
plan, and made reasonable efforts to assist the parents in areas where compliance proved
difficult.’ ” (Amanda H. v. Superior Court (2008) 166 Cal.App.4th 1340, 1345; see In re
K.C. (2012) 212 Cal.App.4th 323, 329-330.) The Agency’s efforts to provide
reunification services do not have to be perfect, but they must be reasonable given the
circumstances of the case. (In re T.G. (2010) 188 Cal.App.4th 687, 697 (T.G.).)
       We review the trial court’s reasonable services findings for substantial
evidence. (Amanda H. v. Superior Court, supra, 166 Cal.App.4th at p. 1346; T.G., supra,
188 Cal.App.4th at p. 697.)
       Here, the minor’s removal stemmed from parents’ history of domestic violence,
mother’s untreated mental health issues, and mother’s substance abuse issues. The
Agency identified mother’s need for individual counseling, couples counseling, parenting
and domestic violence classes, mental health services (and medication compliance) and a
psychological evaluation, and the teaching demonstrating homemaker program. The
psychological evaluation by Dr. Nelson further identified recommended strategies and
services and discussed her poor treatment amenability. Over the course of the
dependency proceedings, mother received 20 months of counseling and other services, in
addition to the safety net services she was provided prior to the minor’s removal. She
participated in all of them and completed most, with the exception of the domestic
violence classes to which she was not referred until later. Yet, reported issues with lack
of insight and inability to understand the importance of medication compliance continued
to plague mother who, despite the implementation of services, continued to lack the

                                             9
ability to function in a safe manner, as evidenced by her psychotic episode in March 2021
despite having completed over a year of services.
       Focusing on one of Dr. Nelson’s recommendations that she needed greater insight
into the dangers of her mental illness, mother argues she was not provided with the
specific type of counseling that would have provided her that insight, nor did the Agency
assist her in getting monthly psychiatric appointments rather than every three months.
But the services provided by the Agency do not have to be perfect, only reasonable given
the circumstances of the case. (T.G., supra, 188 Cal.App.4th at p. 697.) Under these
circumstances, the Agency offered mother services designed to remedy the problems that
resulted in removal, maintained contact with her throughout, and made reasonable efforts
to assist her when compliance proved difficult—including individual counseling, as
provided in the case plan. (In re Riva M. (1991) 235 Cal.App.3d 403, 414.) Yet, mother
was less than forthcoming when she was having difficulties with her medications and,
rather than communicating with the social worker and getting help, she eventually had a
psychotic episode, which landed her in the hospital on a psychiatric hold. Despite having
fully participated in the services she was provided, mother continued to lack the ability to
understand the dangers associated with medication noncompliance and to minimize the
incidents of domestic violence with father.
       Under these circumstances, we conclude the juvenile court did not err in finding
the Agency provided mother with reasonable services.
       Mother raises claims regarding the provision of services to father and potentially
returning the minor to father, either with or without mother’s presence. Mother lacks
standing to argue the finding of reasonable services as to father because the challenged
order has no impact on her parent-child relationship (In re Paul W. (2007)
151 Cal.App.4th 37, 62 [where dependency case is no longer in reunification, parent has
no standing to assert errors affecting rights of other parent]), particularly in light of the
fact that father never raised the issue himself. Mother fails to demonstrate how the

                                              10
alleged error affects her own interests. (In re Crystal J. (2001) 92 Cal.App.4th 186, 189.)
As for mother’s claim that the Agency failed to show the minor would be at risk if
returned to father, mother failed to raise the issue in the juvenile court and has therefore
forfeited it on appeal. (In re Amanda D. (1997) 55 Cal.App.4th 813, 819-820; In re
Anthony P. (1995) 39 Cal.App.4th 635, 641.)
B.     Bonding Study
       Parents contend the juvenile court erred when it denied mother’s request for a
bonding study because, they claim, the Agency’s reports lacked sufficient information
regarding the nature and quality of the minor’s relationship with them. Thus, they
contend, the bonding study was “essential” to the determination of whether the beneficial
parental relationship exception to adoption applied. We find no error.
       As a preliminary matter, parents never called into question the adequacy of the
Agency’s report, nor did they object to the juvenile court’s reliance on those reports. As
such, they have forfeited any such claim on appeal in that regard. (See In re Aaron B.
(1996) 46 Cal.App.4th 843, 846 [failure to object to adequacy of adoption assessment]; In
re Crystal J. (1993) 12 Cal.App.4th 407, 411-412 [failure to object to inadequacy of
adoption assessment]; In re Dakota S. (2000) 85 Cal.App.4th 494, 502 [failure to object
to lack of preliminary assessment of prospective guardian]; In re Lorenzo C. (1997)
54 Cal.App.4th 1330, 1339 (Lorenzo C.) [failure to object to lack of bonding study].) In
any event, the court’s denial of mother’s request for a bonding study was not an abuse of
discretion. Under Evidence Code section 730, a court may appoint an expert to study the
bond between a parent and a child. (In re Jennifer J. (1992) 8 Cal.App.4th 1080,
1084.) However, “[t]here is no requirement in statutory or case law that a court must
secure a bonding study as a condition precedent to” terminating parental rights. (Lorenzo
C., supra, 54 Cal.App.4th at p. 1339.) Thus, the juvenile court has broad discretion
whether to order a bonding assessment. (Id. at pp. 1339-1340; In re Richard C. (1998)
68 Cal.App.4th 1191, 1195 (Richard C.).) On review, we must determine “whether,

                                             11
under all the evidence viewed in a light most favorable to the juvenile court’s action, the
juvenile court could have reasonably refrained from ordering a bonding study.” (Lorenzo
C., supra, at p. 1341.) We review the court’s denial of a request for a bonding study for
abuse of discretion. (Ibid.)
        “The kind of parent-child bond the court may rely on to avoid termination of
parental rights . . . does not arise in the short period between the termination of services
and the section 366.26 hearing.” (Richard C., supra, 68 Cal.App.4th at p. 1196.) When
the juvenile court makes a determination of the nature and quality of the parent-child
bond, the child generally has been in the dependency process for a significant period of
time, and the characteristics of the bond should be apparent. (Ibid.) Such is the case
here.
        In her request, mother asserted she and father maintained visitation with and had a
“strong bond” with the minor, who was excited to see them and who had lived with them
his entire life before being removed. Mother’s counsel noted the social worker’s
statement in the section 366.26 report that parental visits were beneficial to the minor and
he enjoyed interacting with his parents. Without identifying any particular failings in the
Agency’s reports over the dependency period, mother concluded an expert was needed to
assess the minor’s bond with them to determine if termination of parental rights was in
the minor’s best interest. To the contrary, the nature of the bond was apparent from the
reports and visitation logs over the approximately two years the minor was in the
dependency process. As noted by mother’s counsel, the section 366.26 report included
the social worker’s conclusion that parental visits were beneficial to the minor and he
enjoyed interacting with his parents. The grandmother reported that father’s weekly
visits, which she supervised in her home, were pleasant and beneficial to the minor.
Based on that record, the court was well aware of the nature of the bond between parents
and the minor.



                                              12
       Additionally, mother provided absolutely no justification for waiting until the eve
of the section 366.26 hearing—almost four months after her reunification services were
terminated—to file her request. The reason for making the bonding study request was to
assist in establishing the beneficial parental relationship exception to adoption. As we
have noted, the kind of parent-child bond the court may rely on to avoid termination of
parental rights based on that exception does not arise in the short period between the
termination of services and the section 366.26 hearing. (Richard C., supra,
68 Cal.App.4th at p. 1196.) There was simply no valid reason for mother to have waited
nearly four months to make her request, which would then necessarily require a last
minute and substantial continuance of the section 366.26 hearing. A juvenile court has
broad discretion in deciding whether to grant a continuance. (In re Gerald J. (1991)
1 Cal.App.4th 1180, 1187.) However, in dependency cases, continuances are disfavored,
shall be granted only upon a showing of good cause, and shall not be granted if to do so
would be contrary to the minor’s interests. (§ 352; In re David H. (2008)
165 Cal.App.4th 1626, 1635; In re Gerald J., supra, at p. 1187.) The court did not abuse
its discretion in denying mother’s request for a bonding study.
C.     Beneficial Parental Relationship Exception to Adoption
       Parents next claim the court erred by finding the beneficial parental relationship
exception did not apply because it failed to engage in the proper analysis required by In
re Caden C. (2021) 11 Cal.5th 614, 629 (Caden C.). In particular, the parents claim the
court failed to determine the extent of visitation between the minor and the respective
parents or whether the minor had the kind of relationship with parents which would
foreclose termination of parental rights. This claim lacks merit as well.
       At the section 366.26 selection and implementation hearing, a juvenile court must
choose one of the several “ ‘possible alternative permanent plans for a minor child.
. . . The permanent plan preferred by the Legislature is adoption. [Citation.]’



                                            13
[Citations.] If the court finds the child is adoptable, it must terminate parental rights
absent circumstances under which it would be detrimental to the child.” (In re Ronell A.
(1996) 44 Cal.App.4th 1352, 1368.) There are only limited circumstances that permit the
court to find a “compelling reason for determining that termination [of parental rights]
would be detrimental to the child.” (§ 366.26, subd. (c)(1)(B).) Such circumstances
include when the parents have maintained regular visitation and contact with the child,
the child would benefit from continuing the relationship, and termination of parental
rights would be detrimental to the child. (§ 366.26, subd. (c)(1)(B)(i) [beneficial parental
relationship exception]; Caden C., supra, 11 Cal.5th at p. 629.)
       The party claiming the exception has the burden of establishing the existence of
any circumstances that constitute an exception to termination of parental rights. (Caden
C., supra, 11 Cal.5th at pp. 636-637; In re Melvin A. (2000) 82 Cal.App.4th 1243,
1252; Cal. Rules of Court, rule 5.725(d)(2).) For the beneficial parental relationship
exception to apply, the parent “must show regular visitation and contact with the child,
taking into account the extent of visitation permitted. Moreover, the parent must show
that the child has a substantial, positive, emotional attachment to the parent—the kind of
attachment implying that the child would benefit from continuing the relationship. And
the parent must show that terminating that attachment would be detrimental to the child
even when balanced against the countervailing benefit of a new, adoptive home.” (Caden
C., supra, at p. 636.) The factual predicates of the exception must be supported by
substantial evidence, but the juvenile court exercises its discretion in weighing that
evidence and determining detriment. (Id. at pp. 639-640.)
       To the extent parents’ claim the court failed to state, on the record, its reasonings
and findings in denying application of the beneficial parental relationship exception, the
court is not required to make those findings on the record. (In re A.L. (2022)
73 Cal.App.5th 1131, 1156, 1161 [no requirement that juvenile court make specific
findings when it finds beneficial parental relationship exception does not apply].)

                                              14
       In any event, the fact that parents consistently visited the minor was undisputed.
In fact, the Agency reported those visits generally went well. As for the second and third
elements, parents did not meet their burden to establish either that the minor had “a
substantial, positive, emotional attachment” to them, or that termination of that
attachment would be detrimental to the minor (Caden C., supra, 11 Cal.5th at p. 636)
other than offering conclusory statements that there was a bond which should not be
severed. On the other hand, the Agency provided the court with sufficient evidence,
including reports and visitation logs, for the court to determine the minor did not have the
kind of relationship with parents that would trigger the beneficial parental relationship
exception and foreclose termination of parental rights.
       We conclude the juvenile court did not err in finding the beneficial parental
relationship exception did not apply.
D.     ICWA
       Finally, parents claim that, while “neither the duty of further inquiry nor ICWA’s
notice provisions are at issue because no one has contended there is ‘reason to believe’
that the children are Indian children,” the Agency failed its duty to make initial inquiry
“to gather information that could have triggered additional duties and ‘heightened
requirements’ ” resulting in prejudicial error. We disagree.
       The juvenile court and the social worker asked both parents if they had any known
Indian ancestry. Father indicated he “might have Apache ancestry from Kansas.” He
completed an ICWA-020 form to that effect. Mother denied having any Indian heritage,
confirming as much in her ICWA-020 form. Neither parent could provide any additional
information regarding extended family members, tribes, or tribal lands. The maternal
grandmother completed an ICWA-020 form stating she had no known Indian heritage.
       On May 29, 2020, the Agency sent ICWA notices to the Bureau of Indian Affairs
(BIA) and eight Apache Tribes (Apache Tribe of Oklahoma, Fort Sill Apache Tribe of
Oklahoma, Jicarilla Apache Nation, Mescalero Apache Tribe, San Carlos Apache Tribe,

                                             15
Tonto Apache Tribe of Arizona, White Mountain Apache Tribe, and Yavapai-Apache
Nation). The notices contained information about father, the paternal grandparents, and
the paternal great-grandparents. Four of those tribes responded stating the minor was
neither registered nor eligible for membership. The remaining four tribes and the BIA
never responded. The Agency updated the court twice on the status of the responses from
the four remaining tribes and the BIA, reporting responses from those entities were never
received. On January 28, 2021, the court found the ICWA did not apply.
       As this court recently explained: “ The ICWA protects the interests of Indian
children and promotes the stability and security of Indian tribes by establishing minimum
standards for removal of Indian children from their families, and by permitting tribal
participation in dependency proceedings. [Citations.] A major purpose of the ICWA is
to protect ‘Indian children who are members of or are eligible for membership in an
Indian tribe.’ [Citation.]” (In re A.W. (2019) 38 Cal.App.5th 655, 662.) The ICWA
defines an “Indian child” as a child who “is either (a) a member of an Indian tribe or (b)
is eligible for membership in an Indian tribe and is the biological child of a member of an
Indian tribe.” (25 U.S.C. § 1903(4).) The juvenile court and the social services
department have an affirmative and continuing duty, beginning at initial contact, to
inquire whether a child who is subject to the proceedings is, or may be, an Indian
child. (Cal. Rules of Court, rule 5.481(a); § 224.2, subd. (a).)
       “[S]ection 224.2 creates three distinct duties regarding [the] ICWA in dependency
proceedings. First, from the Agency’s initial contact with a minor and his family, the
statute imposes a duty of inquiry to ask all involved persons whether the child may be an
Indian child. (§ 224.2, subds. (a), (b).) Second, if that initial inquiry creates a ‘reason to
believe’ the child is an Indian child, then the Agency ‘shall make further inquiry
regarding the possible Indian status of the child, and shall make that inquiry as soon as
practicable.’ (Id., subd. (e), italics added.) Third, if that further inquiry results in a
reason to know the child is an Indian child, then the formal notice requirements of section

                                               16
224.3 apply. (See § 224.2, subd. (c) [court is obligated to inquire at the first appearance
whether anyone ‘knows or has reason to know that the child is an Indian child ’]; id.,
subd. (d) [defining circumstances that establish a ‘reason to know’ a child is an Indian
child]; § 224.3 [ICWA notice is required if there is a ‘reason to know’ a child is an Indian
child as defined under § 224.2, subd. (d)].)” (In re D.S. (2020) 46 Cal.App.5th 1041,
1052.)
         When there is reason to believe the child is an Indian child, further inquiry is
necessary to help determine whether there is reason to know the child is an Indian child,
including: “(A) Interviewing the parents, Indian custodian, and extended family
members to gather the information required in paragraph (5) of subdivision (a) of
Section 224.3[;] [¶] (B) Contacting the [Bureau] and the State Department of Social
Services for assistance in identifying the names and contact information of the tribes in
which the child may be a member, or eligible for membership in, and contacting the
tribes and any other person that may reasonably be expected to have information
regarding the child’s membership status or eligibility[;] [¶] (C) Contacting the tribe or
tribes and any other person that may reasonably be expected to have information
regarding the child’s membership, citizenship status, or eligibility. Contact with a tribe
shall, at a minimum, include telephone, facsimile, or electronic mail contact to each
tribe’s designated agent for receipt of notices under the [ICWA] [citation]. Contact with
a tribe shall include sharing information identified by the tribe as necessary for the tribe
to make a membership or eligibility determination, as well as information on the current
status of the child and the case.” (§ 224.2, subd. (e)(2).) There is no need, however, to
continue on to section 224.2, subdivision (e)(2)(B) and (C) if the inquiry contemplated in
section 224.2, subdivision (e)(2)(A) is completed and fails to yield information from
which a specific tribal affiliation could be deduced.
         Claims of inadequate inquiry into a child’s Native American ancestry are reviewed
for substantial evidence. (In re Rebecca R. (2006) 143 Cal.App.4th 1426, 1430.) “We

                                               17
must uphold the [juvenile] court’s orders and findings if any substantial evidence,
contradicted or uncontradicted, supports them, and we resolve all conflicts in favor of
affirmance.” (In re A.M. (2020) 47 Cal.App.5th 303, 314.)
       Father claims that while the ICWA notices contain pertinent information regarding
the paternal line of ancestors, the record contains no information about if or when the
Agency inquired of extended family members regarding possible Indian ancestry. As the
Agency aptly notes, there is little doubt that the paternal relatives were interviewed and
provided the information contained in the ICWA notices because father informed the
Agency that he could not provide any additional information when he completed his
ICWA-020. Anticipating this response, father argues the Agency failed its duty to
document its ICWA inquiry efforts. (In re Michael V. (2016) 3 Cal.App.5th 225, 235-
236 [appellate court remanded with express instructions for agency to notify the court of
its actions].) But a response to a reason to believe inquiry under section 224.2,
subdivision (e) “does not require that the Department report its inquiry efforts to the
juvenile court in the form of a declaration or in any particular form at all.” (In re M.W.
(2020) 49 Cal.App.5th 1034, 1046.) In any event, as previously discussed, the detailed
information contained in the ICWA notices could only have come from the paternal
relatives; thus, any omission of statements regarding the Agency’s inquiry efforts did not
result in any prejudice to father.
       Mother argues separately that the ICWA noticing was incomplete because it failed
to include the Fort McDowell Yavapai Nation, one of the Apache tribes. Mother cites the
Fort McDowell Constitution, the case In re Glorianna K. (2005) 125 Cal.App.4th 1443,
1447, and an Internet web site as evidence that the Fort McDowell Yavapai Nation was
formerly known as the Fort McDowell Mohave-Apache Tribe and should have received
ICWA notice as well.
       The Agency argues it used the most recent list of designated Tribal agents for
service when the ICWA notices were completed in April and May 2020, and neither the

                                             18
April 2020 nor the October 2021 list of designated Tribal agents showed the Fort
McDowell Yavapai Nation to be one of the federally recognized Apache Tribes.
(85 Fed.Reg. 24004 (April 30, 2020); 85 Fed.Reg. 54709 (October 4, 2021).) Thus, the
Agency had no obligation to send ICWA notices to the Fort McDowell Yavapai Nation.
We agree with the Agency.
       The ICWA notices in In re Glorianna K. were sent in 2003. (In re Glorianna K.,
supra, 125 Cal.App.4th at pp. 1446-1447.) The BIA’s official 2003 list of federally
recognized tribes includes the “Fort McDowell Yavapai Nation, Arizona (formerly the
Fort McDowell Mohave-Apache Community of the Fort McDowell Indian Reservation).”
(68 Fed.Reg. 68181 (Dec. 5, 2003).) Thus, the 2003 notices sent in In re Glorianna K.
were properly sent to the Fort McDowell Mohave-Apache Community. In 2020,
however, when these notices were sent, the Fort McDowell Yavapai Nation was no
longer identified as an Apache tribe in the Federal Register’s list of federally recognized
tribes. While the Fort McDowell Yavapai Nation may have been Apache at one point,
based on the relevant federal registers, it was not at the time of these dependency
proceedings.
       As for mother’s assertions regarding the meaning of the various clauses in the Fort
McDowell Constitution as found on an Internet web site, we have said many times, the
Agency “is not required to ‘cast about’ for information or pursue unproductive
investigative leads” (In re D.S., supra, 46 Cal.App.5th at p. 1053) as mother would have
had the Agency do here. The identification and status of federally recognized tribes is the
task of the BIA. Here, the Agency sent ICWA notices to the BIA and did not receive a
response, suggesting the BIA took no issue with the absence of the Fort McDowell
Yavapai Nation from the list of Apache tribes requiring notice. Accordingly, we find no
error in the ICWA notices.




                                             19
                                 III. DISPOSITION
      The juvenile court’s orders are affirmed.


                                                        /S/

                                                  RENNER, J.



We concur:


/S/

DUARTE, Acting P. J.


/S/

EARL, J.




                                           20